Title: Memorandum of Tasks for John Hemings, 24 September 1804
From: Jefferson, Thomas
To: 


               
                  
                     24 Sep. 1804
                  
               
               reserved for J. Hemings.
               
               All the Chinese railing.
               Venetian blinds for the Porticos.
               the 3. remaing. Angular Portals.
               the Aviary.
               facings &c of windows of covered ways 
               folds of window shutters. 
               closet of my bed chamber 
               store rooms in the loft.

            